DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
It should be noted that the new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019  pp 50-57) has been applied and the claims are deemed as being patent eligible under 35 USC 101.  In the prong one analysis claims 1, 11 and 12 contain an abstract idea of acquiring, data values corresponding to a plurality of time points, the data values being associated with power consumption of an electrical device group; determining, a first statistic of data values corresponding to time points within a first period prior to a first time point, and a second statistic of data values corresponding to time points within a second period after a second time point, wherein each of the first statistic and the second statistic is one of an average value, a median, or a most frequent value of the corresponding data values; 
determining a difference between the first statistic and the second statistic; extracting, when the determined difference satisfies a predetermined condition, a first power consumption feature amount corresponding to the first statistic and a second power consumption feature amount corresponding to the second statistic, the first and second power consumption feature amounts being extracted from corresponding waveform data associated with at least one of power consumption, current consumption, and an 

This portion of the claims are all claim text equivalents of mathematical operations and concepts as evidenced by the specification and therefore are considered abstract ideas.  The recitation of various units to perform the functions may either be deemed to be generic computers or algorithms running on generic computers.  
However, the independent claims 1, 11 & 12 have positively reciting using the using one or more power measurement sensors with the power consumption of an electrical device group and has the practical application of integrating to generate what is being displayed by, display, through a display device, an estimate result indicating the operating states of the plurality of electrical devices within the electric device group, under prong 2 analysis.  Thus claims 1, 11 and 12 are deemed patent eligible under 35 USC 101.  Claims 2-6 & 13-17 are dependent claims of claims 1, 11 and 12 and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.




Allowable Subject Matter
Claims 1-6 & 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

a memory storing instructions(stores data)[0055]: and 
a processor(electronic computing capability)[0055] configured to execute the instructions to:
acquire, using one or more power measurement sensors (sensor 2)[0062], data values corresponding to a plurality of time points (minutes in Fig. 5)[0041], the data values being associated with power consumption(power)[0011] of an electrical device group(measuring and modelling the thermal properties of the house and the operation of household appliances)[0002];
determine, a first statistic (the statistic for the light, actual amount of current being used) of data values corresponding to time points within a first period(period within 10 min-20 min in Fig 5)[0061]  prior to a first time point(20 minutes in Fig 5)[0061], and a second statistic (the statistic for the heater) of data values corresponding to time points within a second period(period within 20 min-60 min in Fig 5)[0061]  after a second time point(20 min in Fig 5)[0061]  (the statistic for the light and the statistic for the heater. The combination is 20-60 and the 3 amps coming from the other),

determine a difference between the first statistic and the second statistic (the difference between the estimate time based on the acquired data 1 Amp from 10-20 min and the second is 4 Amps and 20-60 min for the light and the heater)[0061]:
extract, when the determined difference satisfies a predetermined condition(appliance characteristics)[0091], a first power consumption(power)[0011] feature amount corresponding to the first statistic (the statistic for the light, my statistic is the actual amount of current being used) and a second power consumption(power)[0011] feature amount corresponding to the second statistic(the statistic for the heater, second statistic is from 20-60 time) , the first and second power consumption(power)[0011] feature amounts(10-20 and 20-60 are two power consumption feature amount , the feature is current and the feature amount is how much current) being extracted from corresponding waveform data(data)[0023] associated with at least one of power consumption(power)[0011], current consumption, and an input voltage and register, as reference data, the extracted first power consumption feature amount and the extracted second power consumption feature amount(Alternative Way to Teach the System to Recognise Appliances)[0081-0093] in a feature amount storage database(the system is inherently stored in memory) [0055](it learns how each appliance runs and then its able to determine which one is running 

The following is an examiner’s statement of reasons for allowance:
Claims 11 & 13-17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a computer-implemented monitoring method, comprising: determining whether the difference satisfies a predetermined condition; extracting, when the difference satisfies the predetermined condition, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Oswald (USPGPUB DOCUMENT: 2005/0171645) discloses in Fig 5 a computer-implemented monitoring method, comprising: 
acquiring, using one or more power measurement sensors (sensor 2)[0062], data values corresponding to a plurality of time points(minutes in Fig. 5)[0041], the data values being associated with power consumption(power)[0011] of an electrical device group(measuring and modelling the thermal properties of the house and the operation of household appliances)[0002];

wherein each of the first statistic (the statistic for the light, my statistic is the actual amount of current being used) and the second statistic(the statistic for the heater, second statistic is from 20-60 time) is one of an average value, a median, or a most frequent value of the corresponding data values (the estimate time based on the acquired data 1 Amp from 10-20 min and the second is 4 Amps and 20-60 min)[0061];can be determined)[0061];
determining a difference between the first statistic and the second statistic(the difference between the estimate time based on the acquired data 1 Amp from 10-20 min and the second is 4 Amps and 20-60 min for the light and the heater)[0061];   
extracting, when the determined difference satisfies a predetermined condition(appliance characteristics)[0091], a first power consumption(power)[0011] feature amount corresponding to the first statistic and a secondpower consumption(power)[0011] feature amount corresponding to the second statistic(the statistic for the heater, second statistic is from 20-60 time), the first and second power consumption(power)[0011] feature amounts  (10-20 and 20-60 are two power consumption feature amount , the feature is current and 
amount and the extracted second power consumption feature amount(Alternative Way to Teach the System to Recognise Appliances)[0081-0093] in a feature amount storage database(the system is inherently stored in memory) [0055](it learns how each appliance runs and then its able to determine which one is running )[0055]; wherein the reference data is used to estimate an operating state(operating currents)[0062]  of an electrical device (operating states of the applicances can be determined) by comparing the reference data and measurement data (new appliance best advised to connect it with 10 for the first few days of operation so that the system can learn the start and stop characteristics of the appliance)[0091] acquired by the power measurement sensors(10)[0091] but does not disclose determining whether the difference satisfies a predetermined condition; extracting, when the difference satisfies the predetermined condition.  Therefore, it would not be obvious to make the computer-implemented monitoring method as claimed.

The following is an examiner’s statement of reasons for allowance:
Claim 12 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a non-transitory storage medium storing a program causing a computer to perform a monitoring method comprising: determining whether the difference satisfies a predetermined condition; extracting, when the difference 
acquiring, using one or more power measurement sensors (sensor 2)[0062], data values corresponding to a plurality of time points, the data values being associated with power consumption(power)[0011] of an electrical device group(measuring and modelling the thermal properties of the house and the operation of household appliances)[0002];
determining, a first statistic (the statistic for the light, my statistic is the actual amount of current being used) of data values corresponding to time points within a first period(period within 10 min-20 min in Fig 5)[0061]  prior to a first time point(20 minutes in Fig 5)[0061], and a second statistic(the statistic for the heater, second statistic is from 20-60 time) of data values corresponding to time points within a second period(period within 20 min-60 min in Fig 5)[0061]  after a second time point(60 min in Fig 5)[0061],
wherein each of the first statistic (the statistic for the light, my statistic is the actual amount of current being used) and the second statistic(the statistic for the heater, second statistic is from 20-60 time) is one of an average value, a median, or a most frequent value of the corresponding data values(the estimate time based on the acquired data 1 Amp from 10-20 min and the second is 4 Amps and 20-60 min)[0061];can be determined)[0061];
determining a difference between the first statistic (the statistic for the light, my statistic is the actual amount of current being used) and the second statistic (the 
extracting, when the determined difference satisfies a predetermined condition(appliance characteristics)[0091], a first power consumption(power)[0011] feature amount corresponding to the first statistic  and a second power consumption(power)[0011] feature amount (10-20 and 20-60 are two power consumption feature amount , the feature is current and the feature amount is how much current) corresponding to the second statistic(power at 60 min and after min) , the first and second power consumption(power)[0011] feature amounts being extracted from corresponding waveform data(data)[0023] associated with at least one of power consumption(power)[0011], current consumption, and an input voltage; and registering, as reference data, the extracted first power consumption feature amount and the extracted second power consumption feature amount (Alternative Way to Teach the System to Recognise Appliances)[0081-0093]  in a feature amount storage database(the system is inherently stored in memory) [0055](it learns how each appliance runs and then its able to determine which one is running )[0055]; wherein the reference data is used to estimate an operating state (operating currents)[0062] of an electrical device(operating states of the appliances can be determined) by comparing the reference data and measurement data (new appliance best advised to connect it with 10 for the first few days of operation so that the system can learn the start and stop characteristics of the appliance)[0091] acguired by the power measurement sensors(10)[0091] but does not disclose determining whether the difference satisfies a .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819